Citation Nr: 0905836	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  05-21 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial compensable rating for service-
connected impotency. 

2. Entitlement to an initial rating in excess of 10 percent 
for service-connected hypertension.

3. Entitlement to an initial rating in excess of 10 percent 
for service-connected peripheral neuropathy of the right 
lower extremity.

4. Entitlement to an initial rating in excess of 10 percent 
for service-connected peripheral neuropathy of the left lower 
extremity.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to July 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

In September 2008, the Veteran testified at a personal 
hearing before the undersigned, sitting at the RO.  A 
transcript of the hearing is associated with the claims file.  
At this hearing, the Veteran submitted additional VA 
treatment records dated through September 2008.  See 38 
C.F.R. § 20.1304 (2008).  The Board notes that the Veteran 
waived agency of original jurisdiction (AOJ) consideration of 
such evidence.  Id.  Therefore, the Board may properly 
consider such evidence in rendering its decision.  
Additionally, the Board observes that the Veteran requested 
that the record be held open for 60 days to allow him time to 
submit additional private treatment evidence; no additional 
evidence was received from the Veteran.

The record reflects that the Veteran also filed a timely 
notice of disagreement with the denials of service connection 
for diabetic retinopathy, peripheral neuropathy of the right 
upper extremity, peripheral neuropathy of the left upper 
extremity, bilateral hearing loss, and tachycardia.  However, 
upon receipt of a statement of the case (SOC), the Veteran 
submitted a substantive appeal (VA Form 9) in which he 
limited his appeal to the initial rating claims stated above.

The issues of entitlement to initial ratings in excess of 10 
percent for service-connected peripheral neuropathy of the 
right and left lower extremities are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The medical evidence does not document that the symptoms 
of service-connected impotency include penile deformity.

2. Since the initial grant of service connection, the 
veteran's hypertension has been manifested by blood pressure 
readings ranging from systolic readings of 175 at the highest 
and diastolic readings of 98 at the highest.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable evaluation for 
service-connected impotency are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.115b, Diagnostic 
Codes 7599-7522 (2008).

2. The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. 4.104, Diagnostic Code 7101 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must also be provided before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claims for VA benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The veteran's claims herein arise from his disagreement with 
the initial evaluation following the grant of service 
connection for these conditions.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA.

Nevertheless, the Court of Appeals for Veterans Claims 
(Court), in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  In this case, the Veteran was provided with a 
VCAA notification letter in July 2004, prior to the initial 
unfavorable rating decision issued in December 2004.  

The Board notes that, in Pelegrini, the Court held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon the contents 
of 38 C.F.R. § 3.159(b).  18 Vet. App. at 120-121.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to no longer state that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim (the fourth element of 
notice as required under Pelegrini) effective May 30, 2008).  
Thus, any error related to this element is harmless.  

As for the Veteran's initial rating claims, the Board notes 
that no duty to assist arises upon receipt of a Notice of 
Disagreement.  38 C.F.R. § 3.159(b)(3); see 73 Fed. Reg. 
23353 (adding paragraph (3) under § 3.159(b).  However, 
generally, failure to provide pre-adjudicative notice of any 
elements of claim the veteran must substantiate is presumed 
to create prejudicial error.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007).  The Secretary has the burden to show that 
this error was not prejudicial to the veteran.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

Additionally, an SOC and supplemental SOC (SSOC) constitute 
"readjudication decisions" that comply with all due process 
requirements if preceded by adequate VCAA notice.  See 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  As a 
matter of law, providing the veteran with VCAA-compliant 
notice prior to a readjudication "cures" any timing problem 
resulting from any deficiency in notice content or the lack 
of notice prior to an initial adjudication.  See id., citing 
Mayfield, 444 F.3d at 1328.  In the present case, a March 
2006 letter advised the Veteran of the evidence necessary to 
substantiate a disability rating and effective date, and this 
notice was followed by SSOCs in July 2006 and July 2008.  

Therefore, the Board finds that the defect with regard to the 
timing of notice as required by Dingess/Hartman was cured by 
subsequent readjudication.  Additionally, throughout the 
claims process, the Veteran has had a meaningful opportunity 
to participate effectively in the development of the claims.  
Moreover, the Veteran has not demonstrated how any defective 
notice has prejudiced him in the essential fairness of the 
adjudication.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) 
(where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements), citing Dunlap v. Nicholson, 21 Vet. 
App. 112, 119 (2007).  Thus, the Board finds that there has 
been no prejudice to the Veteran, and any defect in the 
timing of the notice has not affected the fairness of the 
adjudication.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006); Mayfield v. Nicholson, rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to 
address harmless error doctrine), on remand, 20 Vet. App. 537 
(2006) (discussing Board's ability to consider "harmless 
error"); see also Dingess/Hartman; cf. Locklear v. 
Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or 
information). 

The Board acknowledges that the Court has held that there are 
specific requirements for VCAA notices in increased rating 
claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
However, the Board determines that these requirements do not 
apply to initial rating claims, such as the one now before 
the Board.  Initially, the Board notes that Vazquez-Flores 
was an appeal of an increased rating claim, not an initial 
rating claim.  More importantly, the Court's decision 
distinguishes the notice requirements therein defined from 
the notice required for initial rating claims.  Specifically, 
the Court, after outlining the notice requirements for 
increased rating claims, states that the notice in an 
increased rating claim must also provide examples of the 
medical and lay evidence that are relevant to establishing 
entitlement to increased compensation, "[a]s with proper 
notice for an initial disability rating."  Id. at 43.  Thus, 
the Board concludes that the Court intended the requirements 
outlined in its decision to apply only to increased rating 
claims, and therefore, they are not applicable to the instant 
claims.  Based on the above analysis, the notice requirements 
for initial rating claims have been met.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims and affording him 
with a VA examination.  The Veteran's service treatment 
records, VA treatment records, and the reports of October 
2004 and June 2006 VA examinations were reviewed by both the 
AOJ and the Board in connection with adjudication of his 
claims.  As noted, the Veteran testified that there may be 
private treatment records relevant to the claims and was 
given an opportunity to submit those records.  No records 
were submitted and the Veteran did not request that VA obtain 
such records.  The law provides that, while VA is obligated 
to assist a claimant in the development of a claim, there is 
no duty on VA to prove the claim.  As the Court stated in 
Wood v. Derwinski, "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  1 Vet. App. 190, 193, reconsidered, 1 
Vet. App. 406 (1991); see also Wamhoff v. Brown, 8 Vet. App. 
517 (1996).  Therefore, in the present case, the Board 
determines that VA is not obligated to provide further 
assistance in obtaining treatment records relevant to the 
claims.

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development or additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.



II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the Veteran's impotency and hypertension.  Also, 
in Fenderson, the Court discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  
As such, in accordance with Fenderson, the Board has 
considered the propriety of staged ratings in evaluating the 
Veteran's service-connected disabilities.

I.  Impotency

The Veteran's erectile dysfunction is currently rated as 
noncompensably disabling pursuant to 38 C.F.R. § 4.115b, 
Diagnostic Codes 7599-7522 (2008).  Erectile dysfunction does 
not have a specific diagnostic code.  Regulations provide 
that, when the disability being rated is not specifically 
provided for in the rating schedule, it will be rated under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  
Further, the provisions of 38 C.F.R. § 4.27 provide that 
unlisted disabilities requiring rating by analogy will be 
coded with the first two numbers of the schedule provisions 
for the most closely related body part and "99."  

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  Accordingly, the 
Veteran's service-connected impotency is rated under 
Diagnostic Codes 7599-7522, a diagnostic code for a closely 
related disease that affects the same anatomical functions 
and has closely analogous symptomatology-penis deformity, 
with loss of erectile power.    
.
Under Diagnostic Code 7522, a 20 percent disability rating 
will be assigned when there is deformity of the penis with 
loss of erectile power.  Where the rating schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.  In this regard, it is also important to note 
that as a result of his impotency, the Veteran is being paid 
special monthly compensation for loss of use of a creative 
organ under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a).

The Veteran has indicated that he continues to experience 
impotency, which is manifested by a complete inability to 
achieve and erection, and that he is unable to take 
medication for the disorder due to a heart condition.  The 
Veteran was afforded VA genitourinary examinations in October 
2004 and June 2006.  At the October 2004 VA examination, the 
examiner reported that the Veteran's genitalia were normal, 
and no other medical records represent that there is any 
deformity of the penis present.  

The Board recognizes that the Veteran has experienced an 
essentially complete loss of erectile power; however, the 
primary criterion under Diagnostic Code 7522 is a deformity 
of the penis.  The veteran's treatment records and VA 
examination reports are silent as to any penile deformity.  
Consequently, the Board must conclude that the disability is 
properly evaluated as noncompensably disabling under the 
schedular criteria throughout the appeal period.

The rating schedule does not provide a separate diagnostic 
code for impotency.  Rather, compensation for such disorder 
is made solely with reference to the statutory amount payable 
for loss of use of a creative organ, and the Veteran has 
received the amount provided under the rating schedule.  
Accordingly, an initial compensable rating for service-
connected impotency is not warranted in this case. 

II. Hypertension

The veteran's service-connected hypertension is currently 
rated 10 percent disabling under 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2008).  He contends that his 
hypertension has required an increase in medication and that 
his hypertension is, therefore, of a severity to warrant a 
rating in excess of 10 percent.  

Under Diagnostic Code 7101, a rating of 10 percent is 
assigned for hypertensive vascular disease where the 
diastolic pressure is predominantly 100 or more; or systolic 
pressure is predominantly 160 or more; or when continuous 
medication is shown necessary for the control of hypertension 
and there is a history of diastolic blood pressure of 
predominantly 100 or more.  A 20 percent evaluation requires 
diastolic pressure of predominantly 110 or more or systolic 
pressure of predominantly 200 or more.  A 40 percent 
evaluation requires diastolic pressure of predominantly 120 
or more.  A 60 percent evaluation requires diastolic pressure 
of predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2008).

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken 2 or more times on at least 3 
different days.  The term hypertension means that the 
diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm.  Id.

The Veteran was diagnosed with hypertension at the October 
2004 VA examination, and he has been treated for hypertension 
throughout the appeal period.  The record reveals that 
multiple blood pressure readings were taken during this time, 
and the highest systolic measurement noted was 175 and the 
highest diastolic measurement recorded was 98.  At an October 
2004 VA examination, three hypertension readings were taken: 
167/98, 167/93, and 162/88.  A treatment report, dated in 
January 2005, noted blood pressure reading of 175/89 and 
173/80.  At a June 2006 VA examination, the three 
hypertension measurements taken were each 160/90.  VA 
treatment records also show that the Veteran reported that 
the systolic readings he obtained when measuring his blood 
pressure at home were around 140 to 150. 

Based on the above, the Board concludes that the competent 
medical evidence does not support a rating in excess of 10 
percent for service-connected hypertension.  The Veteran is 
assigned a 10 percent rating in contemplation of blood 
pressure readings up to and including his highest readings of 
175 systolic and 98 diastolic, as well as the need for 
continuous medication to control his blood pressure.  A 
change in medication in order to maintain control of the 
hypertension alone does not indicate that the Veteran's 
hypertension has become more severe.  Without evidence of 
systolic pressure of predominantly 200 or more or diastolic 
pressure of predominately 110 or more, there is no basis for 
assigning a rating in excess of 10 percent for service-
connected hypertension.



III. Other considerations

The Board has considered the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4 (2008), as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, a review of the record fails to reveal any 
additional functional impairment associated with the 
Veteran's impotency or hypertension so as to warrant 
application of alternate rating codes.  Additionally, the 
Board has determined that neither disability has manifested 
in symptoms warranting a higher rating evaluation at any 
stage of the appeal period.  See Fenderson. 

The Board acknowledges the Veteran's own statements regarding 
the claimed severity of his service-connected impotency and 
hypertension.  However, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the question of the severity of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).   

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, 
based on the above, the Board finds that a preponderance of 
the evidence is against an initial compensable rating for 
service-connected impotency and an initial rating in excess 
of 10 percent for service-connected hypertension.  Therefore, 
his claims must be denied.

The Board is aware that an extraschedular rating is a 
component of a claim for an increased rating.  Barringer v. 
Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996).  The threshold factor for 
extraschedular consideration is a finding on part of the RO 
or the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for the service-connected disability at issue are inadequate.  
Thun v. Peake, 22 Vet. App.  111 (2008); see Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  
If so, factors for consideration in determining whether 
referral for an extraschedular rating include marked 
interference with employment or frequent periods of 
hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun, citing 38 
C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board 
finds no evidence that the Veteran's service-connected 
erectile dysfunction and hypertension present such an unusual 
or exceptional disability picture at any time so as to 
require consideration of an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Veteran's symptoms fit squarely within the rating schedule; 
hence, referral for an extraschedular rating is not 
appropriate in this case.

ORDER

An initial compensable disability rating for service-
connected impotency is denied. 

An initial disability rating in excess of 10 percent for 
service-connected hypertension is denied.



REMAND

The Veteran contends that his symptoms of peripheral 
neuropathy in both lower extremities warrant an initial 
rating in excess of 10 percent for each leg.  The Board 
determines that a remand is necessary in order to afford the 
Veteran another VA examination.

Specifically, the Board observes that at his September 2008 
hearing, the Veteran complained of increased pain in both 
legs since his last VA examination in June 2006, as well as 
increased difficulty ambulating.  He was also observed by the 
undersigned to use a cane.  Accordingly, the Board finds that 
a remand is necessary so a VA examination may be performed in 
order to assess the current nature and severity of the 
Veteran's peripheral neuropathy of both the right and left 
lower extremities.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 
11-95 (1995).



Accordingly, the case is REMANDED for the following actions;

1.	Schedule the Veteran for a VA 
examination in order to ascertain the 
current nature and severity of his 
service-connected right and left lower 
extremity peripheral neuropathy.  The 
claims file should be made available 
for review, and the examination report 
should reflect that such review 
occurred.  All necessary and 
appropriate tests should be performed 
and their results documented.  

Upon a review of the record and 
examination of the Veteran, the 
examiner should assess the symptoms of 
the Veteran's peripheral neuropathy of 
each leg, to include comment as to 
symptoms that are wholly sensory in 
nature and those that represent motor 
impairment.  Additionally, the examiner 
should address whether there is any 
degree of paralysis present in either 
lower extremity.  

2.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
initial rating claims should be 
readjudicated, to include all evidence 
received since the July 2008 SSOC.  The 
Veteran and his representative should 
then be issued another SSOC.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


